Citation Nr: 0910448	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-40 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for an anal fissure, 
polyps, and rectal bleeding.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The claims for service connection for TMJ dysfunction, 
tinnitus, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent post-service medical evidence of a 
current skin rash.

2.  There is no competent post-service medical evidence of a 
current anal fissure, polyps, and rectal bleeding.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  An anal fissure, polyps, and rectal bleeding were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the Veteran's service treatment 
records and observes that he was treated in October 1969 for 
a skin rash in the form of a ring, with a diagnosis of tinea 
corpora.  He was seen for multiple insect bites in May 1974 
and was treated for urticaria in June 1974.  He was treated 
for complaints of a skin rash of the groin in August 1979, 
with an assessment of tinea crurus.  In January 1986, he 
received treatment for a fibrous lesion of the second digit 
of the left foot and was seen for a rash on the face, which 
was assessed as seborrheic dermatitis.  No skin abnormalities 
were noted in the report of a May 1987 periodic examination.

In terms of an anal fissure, polyps, and rectal bleeding, the 
Veteran was seen for complaints of an anal fissure beginning 
in February 1979.  An April 1979 treatment record includes an 
assessment of a recurrent anal fissure, with chronicity 
suggesting an underlying infection.  Later in the same month, 
however, the anal fissure was noted to be healed.  No current 
anus and rectum findings were noted in a periodic examination 
report from May 1987.

After service, there is no competent medical evidence 
indicating either a skin rash or an anal fissure, polyps, and 
rectal bleeding.  The Board has reviewed the Veteran's 
statements to ensure that no such evidence exists.  In his 
June 2005 Notice of Disagreement, however, the Veteran 
described only self-medication with a "certain type of 
shampoo" since 1986-87.  Although he expressed an intention 
to make an appointment with a doctor for his anal tissue and 
polyps symptoms, there is no indication that he has done so 
to date or otherwise received treatment for this claimed 
disorder.  Overall, there is no indication of post-service 
treatment for which additional medical record requests would 
be necessary under 38 C.F.R. § 3.159(c).

To date, the RO has not afforded the Veteran a VA 
examination, with a report containing opinions as to the 
etiology of these two claimed disorders.  Such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
competent medical evidence of a current diagnosis of the 
disorders, let alone evidence linking the veteran's claimed 
disorders to service, and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
Veteran's claims is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for a skin rash and 
an anal fissure, polyps, and rectal bleeding, and these 
claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  38 C.F.R. § 3.159 has been revised in part recently.  
These revisions are effective as of May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule, among 
other changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in an April 2004 letter.  In March 2007, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  As service 
connection is being denied for the two noted disorders, the 
timing of this notification is in no way prejudicial to the 
Veteran because he will not be assigned disability ratings or 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  As noted above, there is no indication of post-
service medical records addressing the Veteran's claimed 
disorders, and his service treatment records have been 
obtained and added to the claims file.  Also as noted above, 
a VA examination has been found to not be "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for an anal fissure, 
polyps, and rectal bleeding is denied.


REMAND

During service, in November 1987, the Veteran underwent a TMJ 
examination, with a history of a click in the right TMJ for 
several years that had become louder and more frequent in the 
past five months.  This was noted to have "stopped 1 month 
ago with limited opening and no pain."  The examiner 
described normal range of motion without pain on examination.  
In rendering an assessment, however, the examiner noted 
"[u]nsure of disc location" and indicated that there was a 
likely normal disc location, but with past displacement.  The 
examiner made a further notation of "[m]ay possibly be 
displaced but freely moveable within joint space."

Subsequent to service, the claims file includes a September 
2006 statement from Paul Mitsch, D.M.D., who cited prior 
dental treatment and "the suspicion" of TMJ involvement.  
Dr. Mitsch noted that the Veteran had previously refused 
diagnostic procedures and deprogramming protection appliances 
to manage potential TMJ problems associated with sleep.  
Additionally, Dr. Mitsch stated that the Veteran was again 
approached about preventative treatment in relation to tooth 
damage and TMJ in September 2006.  In conclusion, Dr. Mitsch 
noted that, without definite imaging and other diagnostic 
tests to evaluate the condition of the Veteran's TMJ, no 
recommendation for treatment or comment on any diagnosis 
could be made.

Given the Veteran's complaints of TMJ symptoms in service, 
the uncertainty reflected in the assessment from the November 
1987 report, and Dr. Mitsch's comments about current TMJ 
problems, the Board finds that a VA dental examination 
addressing the nature and etiology of the claimed TMJ 
dysfunction is "necessary" in this case.  38 U.S.C.A. 
§ 5103A(d).

The Board is also aware of a comment from Dr. Mitsch in the 
September 2006 statement, in which he noted that "[o]ur 
records are included for your review."  The claims file 
includes no additional records from Dr. Mitsch, and the Board 
is concerned that either the records were not furnished to 
the RO, or that alternatively they were received by the RO 
but never added to the claims file.  In any event, additional 
steps should be taken to ensure that the records are included 
with the claims file, if possible.  38 C.F.R. § 3.159(c)(1). 

With regard to the other claims, in his June 2005 Notice of 
Disagreement, the Veteran reported that he had an experience 
in which a hot water heater blew up in his face in November 
1970.  He noted that he had experienced ringing in his ears 
since that time and that this trauma was also the cause of 
his bilateral hearing loss.  To date, however, the Veteran 
has not been afforded a VA audiological examination to 
address these claimed disorders.  The Board finds such an 
examination to be "necessary" under 38 U.S.C.A. § 5103A(d), 
particularly as the United States Court of Appeals for 
Veterans Claims (Court) has determined that a veteran is 
competent to present evidence of continuity of symptomatology 
of tinnitus symptoms.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to ensure that 
any treatment records that were 
previously received from Dr. Mitsch in 
September 2006 are added to the claims 
file.  If no such records are in the 
possession of the RO, an additional 
request for treatment records from Dr. 
Mitsch (following the receipt of a signed 
release form from the Veteran) should be 
made.  All records obtained pursuant to 
this request must be added to the claims 
file.  If efforts to retrieve such 
records are ultimately unsuccessful, 
documentation to that effect should be 
added to the claims file. 

2.  The Veteran should then be afforded a 
VA dental examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed TMJ 
dysfunction.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  If a current disorder is 
diagnosed, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The Veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
tinnitus and bilateral hearing loss.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the disorders.  
For both disorders, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.  In rendering 
this opinion, the examiner should, to the 
extent possible, indicate the approximate 
date(s) of onset of both disorders.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims for 
service connection for TMJ dysfunction, 
tinnitus, and bilateral hearing loss 
should be readjudicated.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


